Citation Nr: 0904867	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was last before the Board in a June 2008 remand for 
additional development, including a VA medical opinion.  Such 
development has been completed, and the case is ready for 
appellate review.  

At this point, the Board notes that the Veteran appears to 
have submitted additional evidence subsequent to the issuance 
of the November 2008 Supplemental Statement of the Case 
(SSOC).  This evidence has not yet been considered by the 
agency of original jurisdiction (AOJ) and the Veteran has not 
expressly waived AOJ review of this evidence.  Normally, the 
Board would have to obtain an express waiver of AOJ review of 
this evidence from the Veteran before being able to proceed 
with adjudication.  See generally Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003).  
However, in the instant case, the Board notes that the 
December 2008 letter submitted by the Veteran subsequent to 
the November 2008 SSOC duplicates information that was 
already of record and considered by the AOJ.  As such, this 
is simply duplicative evidence.  The Board finds that since 
this additional evidence is duplicative of evidence that was 
already of record and considered by the AOJ, no prejudice to 
the Veteran will result from the Board's consideration of 
this evidence in the first instance. 


FINDINGS OF FACT

1. The medical evidence does not show that any stressful 
incident reported by the Veteran meets criterion A of the 
DSM-IV criteria.

2. The medical evidence does not show that the Veteran has a 
current PTSD diagnosis. 

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. 
§ 3.159(b)(1).  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised.  These revisions are effective as of May 30, 2008.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.

The RO fulfilled its duty to notify through sending the 
Veteran letters, dated July 2001, January 2004, September 
2005, and March 2007 that contained information in accordance 
with 38 C.F.R. § 3.159 (2008). 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until March 2007.  Thus, there was a timing error in notice.  
Since increased ratings and earlier effective dates are 
downstream issues from service connection, another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims (Court) has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the Veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess, supra.  As such, the Board finds that 
the RO fulfilled its duty to notify.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, VA treatment records, and a VA 
examination report conducted in April 2007.  Also of record 
are various written statements provided by the Veteran, and 
by his representative on his behalf.  Lastly, the Command 
Chronology of the 3rd Battalion, 1st Marines from January to 
March 1971 is associated with the record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim presently decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Thus, the Board will adjudicate the claim on the merits.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the Veteran was 
exposed during active service and in which the Veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the Veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.     See 38 U.S.C.A. § 1154(b).  If the Veteran did 
not serve in combat, alleged stressors must be corroborated 
by service records or other credible supporting evidence. 
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen supra., 10 Vet. App. 128 (1997).

In this instant case, the Veteran's DD 214 reflects that he 
served nearly four months in Vietnam.  He received a Vietnam 
Service Medal and a Vietnam Campaign Medal.  The Veteran's 
military occupational specialty was that of a Rifleman.  
Although the record reflects Vietnam service during January 
to March 1971, the record does not confirm the Veteran served 
in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable and any stressors must be corroborated by 
service records or other supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost, supra., 16 Vet. App. 124 (2002); Cohen 
supra., 10 Vet. App. 128 (1997).

Service treatment records do not reflect complaints of or 
treatment for PTSD, or for any anxiety or shock.  A March 
1972 separation examination reflected that the Veteran was 
not found to have any psychiatric disorders upon clinical 
examination. 

The earliest psychiatric treatment records date to a July 
1985 VA examination where the Veteran was first diagnosed 
with PTSD.  A subsequent March 1996 VA examination report 
reflects a diagnosis of an anxiety disorder with depressive 
features, but states that PTSD was not demonstrated. 

The Veteran has had two periods of hospitalizations at VA 
medical facilities.  From August 23 to September 10, 1999, 
the record shows that he was an inpatient at a VA psychiatric 
unit, and that he underwent assessment at that facility.  The 
record reflects an irregular discharge on September 10, 1999, 
and that he was diagnosed, in pertinent part, with PTSD as a 
discharge diagnosis.

The record next reflects that the Veteran had an additional 
period of hospitalization at another VA facility, and that he 
was discharged, after a course of treatment, in September 
2000.  His discharge diagnoses included depression, and "R/O 
[rule out] schizophrenia."  Records associated with this 
period of hospitalization concluded that the Veteran's 
previous PTSD diagnosis could not be corroborated.

During a VA primary care visit in August 2005, the Veteran 
received a PTSD diagnosis.  A year later, VA mental health 
treatment records from August 2006 show that the Veteran did 
not report any stressors meeting the criterion A of the DSM-
IV for a PTSD diagnosis.  In October 2006 VA mental health 
treatment notes, the treatment provider noted that the 
Veteran was primarily interested in receiving a PTSD 
diagnosis and had no interest in starting therapy to treat 
PTSD symptoms. 

The Veteran underwent an April 2007 PTSD examination.  He 
reported detailed accounts of multiple incidences while 
serving in Vietnam that he believed were sufficient stressors 
to cause PTSD.  The examiner administered the Mississippi 
Scale for Combat-Related PTSD Scale, the Impact of Event 
Scale-Revised, the SCL-90-R, and the Beck Depression 
Inventory-II.  On all tests, the Veteran scored exceedingly 
high for combat related trauma.  The examiner noted that the 
Veteran was currently working and receiving no psychotropic 
medication.  Given the absence of combat exposure and prior 
intensive medical treatment, the examiner opined that the 
Veteran's scores indicating high levels of combat trauma must 
be considered to be fabricated.  Additionally, the examiner 
opined that the Veteran's accounts of active service 
incidents do not meet the Criterion A in the DSM-IV for 
exposure to a traumatic experience.  The reported incidences 
did not involve direct combat exposure, direct exposure to 
the dead or wounded, or an instance where the Veteran's life 
was in danger.  There was no other evidence of any traumatic 
stressor.  As such, the examiner concluded no diagnosis of 
PTSD can be considered.    

The January to March 1971 Command Chronology of the 3rd 
Battalion, 1st Marines Division is associated with the 
record.  The Veteran served in Vietnam from January to March 
1971 in the 3rd Battalion, 1st Marines Division.  The Command 
Chronology does not provide evidence that the Veteran 
experienced combat or other traumatic exposure during his 
service in Vietnam.  

The examiner conducting the April 2007 PTSD examination 
issued a subsequent medical opinion in an August 2008 report.  
The examiner carefully reviewed the stressful incidences 
reported by the Veteran and reports of Operations of Upshur 
Stream and Operation Scott involving the 3rd Battalion.  He 
noted that there was no evidence of the Veteran's Company 
being involved in these combat operations and that the 
Veteran was not aware of these operations.  The examiner also 
reviewed the Veteran report of non-combat incidents.  He 
concluded that none of the incidences meets criterion A for 
exposure to a traumatic stressor according to the DSM-IV 
criteria.  Therefore, a PTSD diagnosis cannot be established. 

The Veteran submitted a December 2008 letter pertaining to 
his psychological symptoms.  The letter did not contain 
additional information concerning any stressful incident 
during active service.  

The medical evidence does not show that the Veteran 
experienced a stressor during active service within the 
meaning of criterion A of the DSM-IV criteria.  For VA 
purposes, a stressor is a traumatic event (1) to which the 
Veteran was exposed during active service and in which the 
Veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and (2) which produced in the Veteran a response 
involving intense fear, helplessness, or horror. Cohen 
supra., (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a "combat 
zone," that may constitute a valid stressor for the purposes 
of supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The sufficiency of a 
stressor is a medical determination, and presumed by a 
medical diagnosis.  Id.  In this instance, the April 2007 VA 
examination and subsequent August 2008 opinion unequivocally 
show that in the examiner's medical opinion none of the 
Veteran reported stressful incidences are sufficient to 
qualify as a stressor to support a PTSD diagnosis.  The 
examiner's opinion is supported rationale such as 
disproportionate psychiatric examination scores relative to 
the alleged incidences and an absence of intensive 
psychiatric treatment.  As such, the Board finds the VA 
examiner's opinion probative. 

Throughout the record the Veteran asserts that he has a PTSD 
diagnosis caused by various stressful incidences during 
active service.  It is well-established that laypersons, such 
as the Veteran, are not qualified to render medical opinions, 
and his opinion is entitled to no weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence is required 
to show sufficiency of a PTSD stressor.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Since the preponderance of 
the competent medical evidence is against a finding that the 
Veteran experienced a PTSD stressor during active service, 
the claim is denied. 




	

ORDER

Service connection for PTSD is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


